Cupp, J.,
dissenting.
{¶ 9} I must respectfully dissent. I believe that the surrogacy contract entered into by the parties in this case is, as a whole, contrary to public policy and void. Consequently, its provisions, including the provisions regarding attorney fees and the surrogate’s “services” fee, are unenforceable.
{¶ 10} In the majority’s view, the contract is valid because Ohio does not expressly prohibit the practice of gestational surrogacy. But the issue presented encompasses a scope broader than simply whether any Ohio statute specifically and expressly bans gestational surrogacy. The real issue is whether the essential nature of the contract, drawn from the import of its provisions, runs contrary to the established public policy of this state and, thereby, renders the contract unenforceable.
{¶ 11} It has long been an established principle of law that the freedom of contract is not unlimited and that parties may not enter into a contract that is in violation of established law or public policy. Pittsburgh, Cincinnati, Chicago & *366St. Louis Ry. Co. v. Cox (1896), 55 Ohio St. 497, 515, 45 N.E. 641; Pittsburgh, Cincinnati, Chicago & St. Louis Ry. Co. v. Kinney (1916), 95 Ohio St. 64, 68, 115 N.E. 505; Gugle v. Loeser (1944), 143 Ohio St. 362, 367, 28 O.O. 318, 55 N.E.2d 580, citing Twin City Pipe Line Co. v. Harding Glass Co. (1931), 283 U.S. 353, 356, 51 S.Ct. 476, 75 L.Ed. 1112. See also 17 Ohio Jurisprudence 3d (2001) 428, Section 79; Restatement of the Law 2d, Contracts (1981) 15, Section 179. Further, while we have noted that public policy is difficult to define with accuracy, Kinney at 67, 115 N.E. 505, we have acknowledged that it is the cornerstone — the foundation — of all Constitutions, statutes, and judicial decisions. Id. at 69, 115 N.E. 505. Thus, such policy must necessarily govern the proper resolution of this case.
{¶ 12} In reviewing the various public policies attendant to the present case, I conclude that the contract is contrary to public policies safeguarding children. The well-established policy of this state is that on matters of child custody and parental rights, the child is entitled to the protection of judicial oversight. This policy is manifested in numerous statutes and court rules.1 One specifically applicable to this case is R.C. 5103.17, which prohibits any person from offering “inducements to parents to part with then- offspring.” The policy is further evidenced by R.C. 3107.055, which governs the accounting of expenses incurred in adoption proceedings. Because payment for the termination of parental rights is not one of the permitted expenses, it is prohibited. R.C. 3107.055(C). Thus, Ohio law evidences a public policy prohibiting the surrender of parental rights for payment. Although the majority concludes that these statutes do not prohibit the contract at issue in this case, I respectfully disagree.
{¶ 13} The essence of this purported contract is an agreement among unrelated persons for the creation of a child for the payment of money.2 The contract document requires the surrogate mother and the egg donor3 to terminate any parental rights they may have to the resulting child, and should they fail to do so, they must return the money paid to them by J.F. to produce the child. Although the contract refers to the payment of money by J.F. to the egg donor and to the surrogate mother for their “services,” and not for their consent to adoption of the *367child or for the termination of any parental rights to the child, it is impossible to so precisely separate the conduct of the parties and the object of the payment of the money. The result of the contractual arrangement violates clearly stated public policy.
{¶ 14} J.F. argues that this provision of the contract is a nullity because the surrogate mother did not contribute any genetic materials to the children and, therefore, would not have any parental rights to assert. However, whether the surrogate mother would be considered a parent under Ohio law is not, in my view, a settled legal issue. See, e.g., R.C. 3111.02(A). Moreover, the egg donor did contribute genetic material to the children and, by the same provision of the contract, she is also required to forgo parental rights. For J.F.’s argument in this regard to be valid, it would be necessary to legally declare that the children do not have a mother. Such a position is untenable.
{¶ 15} It is also the established public policy of this state that a parent must provide for his or her child financially. R.C. 3103.031 imposes a duty on a parent to provide for a child’s needs. To that end, R.C. Chapters 3115 through 3127 provide an extensive framework for the enforcement of that obligation. Because this obligation is imposed by law, “[a] father cannot, by contract, escape his responsibility for adequate support of a minor child; and a mother cannot barter away the child’s right to such support.” Byrd v. Byrd (1969), 20 Ohio App.2d 183, 49 O.O.2d 248, 252 N.E.2d 644, paragraph one of the syllabus; See also Lowman v. Lowman (1956), 166 Ohio St. 1, 8, 1 O.O.2d 152, 139 N.E.2d 1 (no agreement could affect the obligations of either parent to support the child). In this case, the contract purports to indemnify J.F. for any support obligations that a court may order if custody is awarded to the egg donor or to the surrogate mother. Such a provision is in violation of the expressed public policy and established law of this state.
{¶ 16} To be clear, there is no evidence of improper motive or illicit purpose by any of the parties involved in this matter. It is equally clear, however, that each of the parties to the purported contract is acting out of self-interest, whether for genetic perpetuation or for financial gain. J.F.’s desire to have children of his own origin is clear. The egg donor in this case was paid $2,500 for her role, and the surrogate mother and her husband were paid $20,000 for their contributions. The effect of the majority’s holding would permit parties to such a pact to override and to write out the state’s traditional oversight role. This oversight role has developed over a long time in response to the experience of society, and it exists to ensure the protection and welfare of children, including children born in consequence of gestational surrogacy arrangements.
{¶ 17} Enforcing this contract, which is no less than a contract for the creation of a child, is likely to open Ohio to being an interstate, and perhaps international, *368marketplace for gestational surrogacy. Although the genetic father, J.F., is a resident of Ohio, the egg donor is a resident of Texas; the surrogate within whom the fertilized egg was implanted and developed, D.B., is a resident of Pennsylvania; and the organization that brokered the transaction is an Indiana corporation. Without comprehensive rules of engagement for such activity, preferably prescribed by the legislature,4 it is not difficult to imagine a developing “marketplace” for multiparty, multistate child-production contracts. By 2003, at least six states and the District of Columbia had banned the practice by legislative action. Plant, With a Little Help from My Friends: The Intersection of the Gestational Carrier Surrogacy Agreement, Legislative Inaction, & Med. Advancement (2003), 54 Ala.L.Rev. 639, 650.
Richard E. Dobbins and Terence E. Scanlon, for appellee.
Hanna, Campbell & Powell, L.L.P., Douglas N. Godshall, and R. Brian Borla; and McCarthy, Martone & Peasley and Joseph P. Martone, for appellants.
{¶ 18} In light of the state’s general framework of child-protection laws and careful judicial oversight over such matters, this court should not be an unwitting instrument to opening the door of this state to such unregulated commercial enterprise.
Conclusion
{¶ 19} I wish to be clear that I do not question the sincerity of J.F.’s desire to have children. The desire to have and to raise children is born of a basic and noble human desire and instinct. While on one hand, as appellee asserts, this case is about recovering the money expended in the arrangement and the attorney fees incurred in its enforcement, on the other hand, this case is not simply about the money. A public policy much more important than money is involved here: the conception and nurturing of children is not just another commercial transaction.
{¶ 20} I would reverse the judgment of the court of appeals.
O’Donnell and Lanzinger, JJ., concur in the foregoing opinion.

. While many state laws are aimed at protecting children, many of the same provisions afford significant procedural safeguards aimed at protecting the fundamental rights of parents. See generally Troxel v. Granville (2000), 630 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (parents have a fundamental right to the care, custody, and control of their children); In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 28. Thus, Ohio law provides safeguards to ensure that the rights of both children and parents are adjudicated fairly when those rights are in dispute.


. In fact, as the majority opinion notes, three children were born as a result of the transaction.


. Although the contract refers to J.R. throughout its text as the egg “donor,” she was paid $2,500 for the harvesting of her ovum.


. See, e.g., R.C. 3111.88 through 3111.97, related to nonspousal artificial insemination.